internal_revenue_service number release date index number ----------------------------- ------------------------- ------------------------------------ - legend a distributing de or controlled k dollar_figureg business w -------------------- state x state y state z date1 date2 date3 date date department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- --------------------- refer reply to cc corp b02 plr-106035-05 date date --- ------------------------ -------------------------------------------------------------- --------------- -------------------------------------------------------------- ------------ ------------------------------------------- ------------- ------------------------------------------ ------------------------------ ------------- ---------------- ---------------- -------------------------- ------------------- ------------------ ---------------- ------------- dear ------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by an appropriate party this office has not verified any of the material submitted in support of plr-106035-05 the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the transaction described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether the distribution described below is used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 of the i r c and sec_1_355-2 or whether any distribution described below is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 moreover no opinion is expressed on the application of sec_1031 to the transaction described below or to the validity of any subchapter_s_election distributing is a state x s_corporation that uses the accrual_method of accounting a owns all of distributing’s single class of voting common_stock which is the only stock of distributing that is issued and outstanding de which was formed on date is a state z limited_liability_company that is disregarded as separate from its owner for federal_income_tax purposes under sec_301_7701-3 distributing owns all of the membership interests of de distributing has been engaged in each of two businesses business w and business r for more than five years the financial information submitted by distributing indicates that business w and business r each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years since date distributing has operated business r through de within the last five years distributing sold property used in business r and through de acquired similar_property that continued to be used in business r in a transaction intended to qualify as a nontaxable like-kind_exchange under sec_1031 it has been represented that distributing’s key_employee k is actively engaged in the management of business w distributing wishes to allow k to acquire a significant voting interest in an entity engaged solely in business w in order to achieve that goal the following transaction has been proposed to separate business r from distributing i a form_8832 entity classification election will be filed to treat de hereinafter referred to as controlled as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 as a result of this election distributing will be deemed to contribute all of the assets and liabilities of business r to controlled in exchange for percent of controlled’s equity interests the controlled stock the contribution ii distributing will distribute all of the controlled stock to a the distribution or spin-off plr-106035-05 iii k will acquire a significant amount of distributing's common_stock within one year of the issuance of this letter the parties have made the following representations concerning the proposed transaction a distributing controlled a and k each will pay its or his own expenses if any incurred in the transaction b no part of the consideration to be distributed by distributing will be received by a as a creditor employee or in any capacity other than that of a shareholder of distributing c following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that distributing and controlled will share the services of a distributing and controlled will each pay a directly for the value of his services d the spin-off is being carried out for the following business_purpose to facilitate the acquisition by k of a significant stock interest in distributing the distribution of the controlled stock in the spin-off is motivated in whole or substantial part by this business_purpose e the spin-off is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both f the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equal or exceed the sum of any liabilities assumed as determined under sec_357 by controlled and any liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred g no intercorporate debt will exist between distributing and controlled at the time of or after the distribution h no two parties to the transaction are investment companies as defined in sec_368 and iv i the five years of financial information submitted on behalf of business w and business r represents the present operation of each and there have been no substantial material operational changes since the date of the last financial statements submitted plr-106035-05 j there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business k within a period not to exceed one year from the date_of_issuance of a favorable letter_ruling k shall acquire by purchase from distributing and or by gift from a as described below no less than twenty-five percent of all shares of distributing stock issued and outstanding as of the date_of_issuance of the ruling provided however that k shall in no event be permitted to acquire more than forty-nine percent of all shares of distributing stock then issued and outstanding l a may but shall not be required to make gifts of stock in distributing to k in the event that a shall make gifts of stock to k the aggregate value of such gifts shall not exceed dollar_figureg as determined by a qualified independent appraisal such gifts shall be included in the calculation set forth above in k m payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of reg sec_1_355-7t that includes the distribution of the stock of controlled o the distribution will not be a disqualified_distribution as defined in sec_355 because immediately after the distribution i no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in distributing that will constitute a percent or greater interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold disqualified_stock defined in sec_355 in controlled that will constitute a percent or greater interest defined in sec_355 in controlled based solely on the information submitted and the representations set forth above we rule as follows with respect to the proposed contribution and distribution the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr-106035-05 no gain_or_loss will be recognized by distributing upon the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled upon the contribution in exchange for controlled stock sec_1032 the basis of each asset received by controlled will equal the basis of such asset in the hands of distributing immediately prior to the contribution sec_362 controlled’s holding_period for each asset received in the contribution will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 a will recognize no gain_or_loss and no amount will be included in a’s income upon the receipt of the controlled stock in the spin-off sec_355 the aggregate basis of the distributing and controlled stock in the hands of distributing’s sole shareholder a will equal a's basis in the distributing stock held immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled stock received by distributing’s shareholder in the distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits and the accumulated_adjustments_account between distributing and controlled immediately before the transaction will be made in accordance with sec_312 sec_1_312-10 and sec_1_1368-2 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular as provided above no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used plr-106035-05 principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant sincerely ____________________ alison g burns chief branch office of the associate chief_counsel corporate
